EXHIBIT 10.3

EXECUTION COPY

AMENDMENT NO. 3 TO
THE AMENDED AND RESTATED
CREDIT AGREEMENT



Dated as of January 2, 2007



     AMENDMENT NO. 3 TO THE AMENDED AND RESTATED CREDIT AGREEMENT among
SOTHEBY’S, a Delaware corporation (“Holdings”), SOTHEBY’S, INC., a New York
corporation (the “Company” and, together with Holdings, the “U.S. Borrowers”),
OATSHARE LIMITED, a company registered in England and Wales with registration
number 01737495 (“Oatshare”), SOTHEBY’S, a company registered in England and
Wales with registration number 00874867 (“Sotheby’s” and, together with
Oatshare, the “U.K. Borrowers”, and collectively with the U.S. Borrowers, the
“Borrowers”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”) and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender, L/C Issuer and Foreign Currency Lead
Lender.



     PRELIMINARY STATEMENTS:

     (1) The Borrowers, the Lenders and the Administrative Agent have entered
into the Amended and Restated Credit Agreement dated as of November 14, 2005, as
amended by Amendment No. 1 to the Amended and Restated Credit Agreement dated as
of February 3, 2006 and by Amendment No. 2 to the Amended and Restated Credit
Agreement dated as of May 18, 2006 (as so amended, the “Credit Agreement”).
Capitalized terms not otherwise defined in this Amendment have the same meanings
as specified in the Credit Agreement.

     (2) The Borrowers and the Lenders have agreed to amend the Credit Agreement
to permit a trustee, on behalf of the Company, to invest certain funds
contributed to a grantor trust established by the Company for purposes of
setting aside assets to meet its obligations under the Sotheby’s Defined
Contribution Plan (as defined below).

     SECTION 1. Amendment to Credit Agreement. The Credit Agreement is,
effective as of the date hereof and subject to the satisfaction of the
conditions precedent set forth in Section 2, hereby amended as follows:

     (a) The defined term “Sotheby’s Deferred Compensation Plan” is hereby
inserted in Section 1.01 after the defined term “Sotheby’s” to read as follows:
“‘Sotheby’s Deferred Compensation Plan’ means the Sotheby’s Deferred
Compensation Plan dated as of January 1, 2007.”

     (b) Section 7.03 is hereby amended by (x) deleting the “and” at the end of
clause (h), (y) deleting the “.” at the end of clause (i) and substituting
therefore “; and” and (z) adding at the end of such Section a new clause (j) to
read as follows:

    1       Sotheby’s – Amendment No. 3 to Amended and Restated Credit Agreement
 


--------------------------------------------------------------------------------

     “(j) Investments by the trustee of the grantor trust established for
purposes of setting aside assets to meet obligations of the Company under the
Sotheby’s Deferred Benefits Compensation Plan.”

     SECTION 2. Conditions of Effectiveness. This Amendment shall become
effective as of the date first above written when, and only when, the
Administrative Agent shall have received (i) counterparts of this Amendment
executed by each Borrower and the Required Lenders or, as to any of the Lenders,
advice satisfactory to the Administrative Agent that such Lender has executed
this Amendment and (ii) the consent attached hereto (the “Consent”) executed by
each of the Guarantors. The effectiveness of this Amendment is conditioned upon
the accuracy of the factual matters described herein. This Amendment is subject
to the provisions of Section 10.01 of the Credit Agreement.

     SECTION 3. Representations and Warranties of the Borrowers. Each Borrower
hereby represents and warrants that the representations and warranties contained
in each of the Loan Documents (as amended or supplemented to date, including
pursuant to this Amendment) are true and correct on and as of the date hereof,
before and after giving effect to this Amendment, as though made on and as of
such date (except for any such representation and warranty that, by its terms,
refers to an earlier date, in which case as of such earlier date).

     SECTION 4. Reference to and Effect on the Loan Documents. (a) On and after
the effectiveness of this Amendment, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the Notes and each of the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this Amendment.

     (b) The Credit Agreement, the Notes, and each of the other Loan Documents,
as specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.

     (c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

     SECTION 5. Costs, Expenses, Etc. Each Borrower agrees to pay on demand all
costs and expenses of the Administrative Agent in connection with the
preparation, execution, delivery and administration, modification and amendment
of this Amendment and the other instruments and documents to be delivered
hereunder (including, without limitation, the reasonable fees and expenses of
counsel for the Administrative Agent) in accordance with the terms of Section
10.04 of the Credit Agreement.

     SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature

    2       Sotheby’s – Amendment No. 3 to Amended and Restated Credit Agreement
 


--------------------------------------------------------------------------------

page to this Amendment by telecopier shall be effective as delivery of a
manually executed counterpart of this Amendment.

     SECTION 7. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.

    3       Sotheby’s – Amendment No. 3 to Amended and Restated Credit Agreement
 


--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.



  SOTHEBY’S       By:  /s/ William S. Sheridan               
Name: William S. Sheridan               
Title: EVP & Chief Financial Officer        SOTHEBY’S, INC.       By:  /s/
William S. Sheridan               
Name: William S. Sheridan               
Title: EVP & Chief Financial Officer        OATSHARE LIMITED       By:  /s/
William S. Sheridan               
Name: William S. Sheridan               
Title: EVP & Chief Financial Officer        SOTHEBY’S       By:  /s/ William S.
Sheridan               
Name: William S. Sheridan               
Title: EVP & Chief Financial Officer 





    Signature Page       Sotheby’s – Amendment No. 3 to Amended and Restated
Credit Agreement  


--------------------------------------------------------------------------------



  BANK OF AMERICA, N.A., as
Administrative Agent, L/C Issuer, Swing Line
Lender, Foreign Currency Lead Lender and Lender       By:  /s/ John Walkiewicz
                 
Name: John Walkiewicz                  
Title: Vice President                        



    Signature Page       Sotheby’s – Amendment No. 3 to Amended and Restated
Credit Agreement  


--------------------------------------------------------------------------------



  LASALLE BANK N.A.,
as Lender
By  /s/ Steve Friedlander                
      Name: Steve Friedlander
      Title: S.V.P.       HSBC BANK PLC,
as Lender
By  /s/ Paul Hagger                       
      Name: Paul Hagger
      Title: Corporate Banking Manager       THE CIT GROUP/BUSINESS CREDIT,
INC., as Lender
as Lender
By  /s/ Julianne Low                       
      Name: Julianne Low
      Title: Vice President       CITIBANK, N.A.,
as Lender
By  /s/ Alan Ackbarali                       
      Name: Alan Ackbarali
      Title: Vice President       UNITED OVERSEAS BANK LIMITED,
NEW YORK AGENCY, as Lender
By                                                  
      Name:
      Title:       By                                                  
      Name:
      Title:



    Signature Page       Sotheby’s – Amendment No. 3 to Amended and Restated
Credit Agreement  


--------------------------------------------------------------------------------


  COMERICA BANK,
as Lender
By  /s/ Sarah R. West                       
      Name: Sarah R. West
      Title: Assistant Vice President       ISRAEL DISCOUNT BANK OF NEW YORK,
as Lender
By  /s/ Andy Ballta                       
      Name: Andy Ballta
      Title: First Vice President       By  /s/ Patrick
Doran                       
      Name: Patrick Doran
      Title: Assistant Vice President       NORTH FORK BUSINESS CAPITAL
CORPORATION, as Lender
By  /s/ Ron Walker                       
      Name: Ron Walker
      Title: Vice President       WEBSTER BUSINESS CREDIT CORPORATION, as Lender
as Lender
By  /s/ Joe Zautro                       
      Name: Joe Zautro
      Title: Vice President



    Signature Page       Sotheby’s – Amendment No. 3 to Amended and Restated
Credit Agreement  


--------------------------------------------------------------------------------

CONSENT

Dated as of January 2, 2007

     Each of the undersigned, as a Guarantor under the Credit Agreement referred
to in the foregoing Amendment, hereby consents to such Amendment and hereby
confirms and agrees that notwithstanding the effectiveness of such Amendment,
the Guaranty contained in the Credit Agreement is and shall continue to be, in
full force and effect and is hereby ratified and confirmed in all respects,
except that, on and after the effectiveness of such Amendment, each reference in
the Loan Documents to “Credit Agreement”, “thereunder”, “thereof” or words of
like import shall mean and be a reference to the Credit Agreement, as amended by
such Amendment.



  GUARANTORS:       SOTHEBY’S FINE ART HOLDINGS, INC.   SOTHEBY’S FINANCIAL
SERVICES, INC.   SOTHEBY’S FINANCIAL SERVICES   CALIFORNIA, INC. OBERON, INC.  
THETA, INC.   SOTHEBY’S VENTURES, LLC   SOTHEBY’S ASIA, INC.   YORK WAREHOUSE,
INC.   SPTC, INC.   SOTHEBY’S PARKE BERNET, INC.   YORK AVENUE DEVELOPMENT, INC.
  SOTHEBY’S THAILAND, INC.   SOTHEBY’S HOLDINGS INTERNATIONAL, INC.   SOTHEBY’S
NEVADA, INC.   SOTHEBYS.COM AUCTIONS, INC.   SIBS, LLC   SOTHEBY’S.COM LLC  
SOTHEBY’S RES, INC.       By /s/ William S. Sheridan           
    Name: William S. Sheridan
    Title: EVP & Chief Financial Officer       SOTHEBY’S
By /s/ William S. Sheridan           
    Name: William S. Sheridan
    Title: EVP & Chief Financial Officer



    Consent       Sotheby’s – Amendment No. 3 to Amended and Restated Credit
Agreement  


--------------------------------------------------------------------------------


  SOTHEBY’S, INC.
By  /s/ William S. Sheridan                       
      Name: William S. Sheridan
      Title: EVP & Chief Financial Officert       OATSHARE LIMITED

By  /s/ William S. Sheridan                       
      Name: William S. Sheridan
      Title: EVP & Chief Financial Officer       SOTHEBY’S

By  /s/ William S. Sheridan                       
      Name: William S. Sheridan
      Title: EVP & Chief Financial Officer       SOTHEBY’S FINANCIAL SERVICES
LTD.
By  /s/ William S. Sheridan                       
      Name: William S. Sheridan
      Title: EVP & Chief Financial Officer       CATALOGUE DISTRIBUTION COMPANY
LIMITED
By  /s/ William S. Sheridan                       
      Name: William S. Sheridan
      Title: EVP & Chief Financial Officer



    Consent       Sotheby’s – Amendment No. 3 to Amended and Restated Credit
Agreement  


--------------------------------------------------------------------------------